Citation Nr: 1742874	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to December 5, 2010, for posttraumatic stress disorder (PTSD) with unspecified depressive disorder and unspecified anxiety disorder (herein PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to December 5, 2010.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Houston, Texas, RO. 

The Veteran testified during a Board videoconference hearing in July 2011.  A transcript of that hearing has been added to the claims file. 

This matter was remanded for further development in November 2011, and following such development was returned to the Board, which denied the claim in a November 2012 decision. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (CAVC) which granted a Joint Motion for Remand (JMR) in June 2013.  

In September 2014, the claim was remanded for additional development.  Entitlement to TDIU was initially denied in a November 2014 rating decision.  Then, in May 2016, the RO granted an increased rating of 70 percent for PTSD as well as TDIU, each made effective June 27, 2014.  

In a February 2017 rating decision, the RO granted an earlier effective date of December 5, 2010, for the 70 percent PTSD rating and TDIU and also granted an increased rating of 50 percent for the period prior to that date.  The RO also recharacterized the Veteran's acquired psychiatric disability as PTSD with unspecified depressive disorder and unspecified anxiety disorder at that time. 

In a September 2017 Brief, the Veteran, through his representative, stated that he was satisfied with the 70 percent disability rating for PTSD and TDIU assigned beginning December 5, 2010, but wanted to continue the claim for a higher initial rating and TDIU prior to that date.  As such, the issues on appeal have been recharacterized to reflect what is currently on appeal before the Board.  

The Board notes that service connection for a back disability was also remanded by the Board in September 2014; however, service connection for a back disability was granted in the May 2016 rating decision.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered further.  


FINDINGS OF FACT

1.  Prior to December 5, 2010, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas, such as social and occupational functioning as well as mood.

2.  Prior to December 5, 2010, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to December 5, 2010, the criteria for an increased disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to December 5, 2010, the criteria for entitlement to TDIU based on service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  First, as the Board is granting TDIU, no further duties to notify or assist with respect to that issue are warranted.  Regarding the PTSD claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in April 2008, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained all identified treatment records during the relevant period.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to the issues on appeal is adequate as it is predicated on a full reading of the medical records contained in the Veteran's claims file and contain complete findings.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The issues on appeal were previously before the Board in September 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with proper notice regarding TDIU, all outstanding VA treatment records were obtained, a new VA examination was obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria: Initial Ratings and TDIU

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
38 C.F.R. 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.   
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.





PTSD and TDIU, Prior to December 5, 2010

The Veteran contends that he is entitled to a disability rating in excess of 50 percent, to include TDIU, throughout the claim prior to December 5, 2010.  

The Board finds that throughout the claim period, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, and mood.  He has been diagnosed with and treated for his acquired psychiatric disability throughout this period on appeal.  He has endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, irritability, obsessional behaviors, and social isolation, as well as periods of suicidal and homicidal ideation, which have interfered with his social and occupational functioning to a significant degree.  

Regarding occupational functioning, the weight of the evidence demonstrates that he left his last full time job in 2007 and has been able to obtain employment again due to his PTSD symptoms.  A March 2009 VA examination found evidence of moderate occupational impairment from symptoms such as diminished concentration and attention as well as increased anger and irritability.  While the examiner noted that the Veteran left due to a salary reduction, the examiner also explained that the Veteran ultimately developed a reputation as someone who was difficulty to work with and he found himself becoming focused on issues of integrity in the workplace.  The examiner concluded that this impairment, which was particularly significant in the years leading up to 2007, was at least partially attributable to his PTSD.  The Board notes that the examiner had thought at the time that his depression was also partially responsible but thought that the Veteran's depression was not service-related.  Since then, the Veteran's depression has been determined to be service-connected as well, which lends further support to the finding that the 2009 examiner's opinion endorses occupational impairment due to a service-connected acquired psychiatric disability.  

In addition, a July 2014 private examination report includes the opinion that while the Veteran may have ultimately left his last full time job in 2007 around the time that there was a salary issue, his PTSD symptoms were truly the cause of his unemployment.  The examiner stated that the Veteran actually left work because he became progressively more mentally ill with PTSD and could no longer tolerate the interactions with his coworkers, his supervisors, or the public.  The report states that the Veteran was loathe to discuss this period, but when pressed as to the exact reasons why he left work, the Veteran explained it was because he had become increasingly angry, irritable, distrustful, sad, hopeless, and despaired regarding his life.  The private examiner concluded, after noting several VA treatment records and the 2009 VA examination findings as support, that the Veteran would not have been able to maintain employment due to his PTSD issues, regardless of whether there was an issue with a salary reduction.  

The evidence further establishes that although the Veteran had hoped and even attempted to find some other kind of employment, he was unable to do so.  He reported to the July 2014 examiner that this was because it was clear to those interviewing him that he was severely mentally impaired.  

Based on the foregoing, the Board finds that the medical and lay evidence demonstrates total occupational impairment due to service-connected PTSD symptoms throughout this period on appeal.  

Regarding social functioning, prior to December 5, 2010, the Veteran reported in statements to VA as well as to VA examiners and treatment providers that he preferred to isolate himself.  In a March 2008 PTSD questionnaire submitted with his claim, he reported that his relationships with his wife and friends as well as involvement in hobbies were no longer as important.  He also reported that he stopped playing music, golf, and helping with little league baseball due to his PTSD symptoms and that he felt estranged from others.  The March 2009 VA examiner, VA treatment records during this period, and an August 2014 statement from his ex-wife each document how the Veteran's two marriages failed at least in large part due to PTSD symptoms.  During the Veteran's Board hearing testimony, he reported that his marital issues were absolutely due to his PTSD symptoms and that he had come to the conclusion that he cannot live with other people as a result of such symptoms.  See Board Hearing Transcript (Tr.) at 6.  Finally, the July 2014 private examination documented the Veteran's reports of progressive social isolation during this time.  

The evidence also demonstrates consistent issues with the Veteran's mood, as it was frequently described as anxious or depressed.  In addition, the Veteran reported several times, including in the March 2008 PTSD questionnaire, VA treatment, the 2009 VA examination, and the 2014 private examination interview, that he increasingly experienced suicidal and/or homicidal ideation during this time, which further contributed to his social withdrawal and occupational impairment.  

The GAF scores assigned throughout this appeal have most consistently ranged from 50 to 60, which is indicative of moderate to serious impairment in several areas such as work and social relations.  
 
Therefore, as the Veteran endorsed significant psychiatric symptoms, which resulted in impairment of mood as well as occupational and social functioning during this period, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating throughout the period currently on appeal.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, given that the Veteran is in receipt now of a 70 percent disability rating throughout the period on appeal, he now meets the schedular criteria for TDIU.  See 38 C.F.R. 3.340, 3.341, 4.16 (2016).  The Board finds that the evidence clearly demonstrates that he was unable to obtain and maintain gainful employment during this time due to his service-connected PTSD symptoms.  As such, TDIU is warranted throughout the period on appeal.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds, however, that the evidence during this period does not support a 100 percent disability rating, which, as discussed above, contemplates not only total occupational impairment but total social impairment as well.  Throughout this period on appeal, in statements made to VA examiners and VA treatment providers, the Veteran consistently reported having a good relationship with his children and with his siblings.  For example, in a February 2008 VA treatment record, he reported that he was very close with his six siblings, with whom he talked to at least one every day, that he had good contact with his two daughters and his son, and that he had very supportive friends.  The March 2009 VA examiner noted that while his martial relationships were impacted due to his PTSD symptoms, he maintained good relationships with his children.  A December 2009 treatment record documented that he had good support from his daughters.  VA treatment records further demonstrate that the Veteran had moved during this period on appeal to be closer to his children.

Additionally, at no time during the appeal has the Veteran been found to be unable to perform all daily life functions, including attending to personal hygiene, keeping appointments, and handling finances, as would be expected of someone who is total impaired due to PTSD.  The Veteran's judgment, insight, and thought process and content have been consistently found to be intact or unimpaired throughout the claim, he denied any delusions or hallucinations, and there is no evidence of disorientation to time/place or memory loss for names of close relatives, own occupation, or own name.  Although he endorsed increasing thoughts of suicidal and homicidal ideation around the time he stopped working in 2007, there is no evidence of grossly inappropriate behavior or that he was in persistent danger of hurting self or others.  As such, the Board concludes that although the Veteran had significant impairment in most areas of occupational and social functioning throughout this period on appeal, he was not totally impaired as contemplated by the rating criteria.  

Therefore, a 100 percent disability rating for PTSD is not warranted during this period on appeal.  

Based on the foregoing, the Board concludes a 70 percent disability rating, but no higher, as well as TDIU are warranted throughout the appellate period prior to December 5, 2010.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to December 5, 2010, an initial disability rating of 70 percent, but no higher, for PTSD is granted.  

Prior to December 5, 2010, TDIU is granted.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


